Citation Nr: 1744544	
Decision Date: 10/05/17    Archive Date: 10/17/17

DOCKET NO.  14-03 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a bilateral eye disability, including bilateral dry eye syndrome, to include as secondary to service-connected Reiter's syndrome.


REPRESENTATION

Veteran represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

R. E. Trotter, Associate Counsel







INTRODUCTION

The Veteran served on active duty from October 1979 to April 1985.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision issued by the Department of Veterans' Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which denied service connection for dry eye syndrome and pingueculae.

This issue was previously remanded by the Board in August 2015 and has been returned for appellate consideration.

The Board has reviewed the electronic records maintained in the Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran is seeking entitlement to service connection for an eye condition, to include dry eye, to include as secondary to service-connected Reiter's syndrome.  Although the Board sincerely regrets the additional delay this may cause, further development is necessary prior to adjudicating this claim.

As noted above, this claim was most recently remanded by the Board in August 2015, in relevant part, to obtain a VA eye examination report addressing the etiology of the Veteran's eye disability, specifically to determine whether dry eye syndrome and/or conjunctivitis is/are directly related to the Veteran's active military service or is secondarily related to his service-connected Reiter's syndrome and/or medications required for treatment of such syndrome.  The term aggravation was defined as permanent increase in severity of the claimed disability, or an irreversible worsening of the condition beyond the natural clinical course and character of the condition owing to the service-connected disability, as opposed to temporary worsening of symptoms.

Although a VA examination and opinion was obtained in February 2016, the Board finds the examiner's opinion is not entirely responsive to the Board's remand directives, and thus inadequate for the purpose of adjudicating the Veteran's claim.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand by the Court or the Board confers on the veteran or other claimant, as a matter of law, the right to compliance with remand orders); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (stating that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate); Prejean v. West, 13 Vet. App. 444, 448-449 (2000) (holding that a medical opinion is considered probative if it is definitive and supported by detailed rationale).

Specifically, the February 2016 examiner found that the Veteran's eye disorder was "less likely than not...incurred in or caused by (the) edema, ecchymosis, (and/or is secondarily to Reiter's syndrome and/or medications required for treatment) during service."

This opinion is inadequate for multiple reasons.  First, the examiner failed to fully comply with the remand directives as asserted by the Board's August 2015 remand.  While the examiner asserted that the Veteran's eye disorder, to include dry eye, was less likely than not secondarily caused by the Veteran's service-connected Reiter's syndrome, the examiner failed to opine as to whether the Veteran's eye disorder was aggravated (defined in the remand as a permanent increase in severity beyond the natural clinical course and character of the condition).  Failure to address both causation and aggravation of the Veteran's eye condition secondary to the Veteran's already service connected Reiter's syndrome is inadequate.  See El Amin v. Shinseki, 26 Vet. App. 136, 140 (2013) (holding that findings of "not due to," "not caused by," and "not related to" a service-connected disability are insufficient to address the question of aggravation under 38 C.F.R. § 3.310(b)).

Further, the examiner asserted in his rationale:  "In patients with Reiter's syndrome it is typical to have inflammatory type of eye conditions from time to time.  This would include but are not limited to conjunctivitis, iritis, and/or uveitis.  There is no documentation that veteran has ever had any of these specific conditions."  However, the record indicates that the Veteran has been diagnosed with both conjunctivitis (inflammation of the conjunctiva) and pingueculae (a growth covering the sclera that may be caused by eye irritation) during the appellate period.  See e.g. February 2012 VA examination report.  The examiner did not demonstrate that he considered all of the evidence, making the opinion inadequate.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Therefore, an addendum opinion must be obtained on remand. 

Accordingly, the case is REMANDED for the following actions:

1. Obtain an addendum opinion to determine the nature and etiology of any current eye condition, to include dry eye syndrome, from the examiner who rendered the February 2016 examination if he is available.  The claims folder must be thoroughly reviewed by the examiner in connection with the examination, and such review must be reflected on the examination report.  If evaluation of the Veteran is deemed necessary, such should be arranged.  If such is undertaken, a complete history should be elicited directly from the Veteran.  Any tests and studies deemed necessary by the examiner should be conducted.  All findings should be reported in detail.  An explanation for each opinion shall be provided.  

a) The examiner must provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any current eye condition is causally or etiologically related to the Veteran's military service.

b) The examiner should also specifically opine as to whether it is at least as likely as not (a 50 percent probability or more) that any current eye disorder is caused by the Veteran's service-connected Reiter's syndrome, to include as side effects of treatment for this syndrome.

c) The examiner should also specifically opine as to whether it is at least as likely as not (a 50 percent probability or more) that any eye disorder is aggravated by (permanently increased in severity beyond the natural progress of the disorder) the Veteran's service-connected Reiter's syndrome, to include side effects of treatment for this syndrome.

It should be noted that the Veteran is competent to attest to observable symptomatology.  The examiner's attention is invited to the Veteran's statements concerning the onset of his claimed disability.  The examiner is reminded that a medical opinion based solely on the absence of documentation in the record or that does not take into account the Veteran's reports of symptoms and history is inadequate.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation

If the examiner feels that the requested opinions cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  Jones v. Shinseki, 23 Vet. App. 382 (2010).

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

2.  Thereafter, readjudicate the issue on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last Statement of the Case.  The Veteran and his representative should be afforded the applicable time period in which to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




